Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 12/20/2021. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (similarly, claims 10 and 19), the meaning of claim limitation “reducing a bit number of fixed-point numbers” and “calculation amounts greater than a predetermined threshold” are not clear. The term “a bit number” can mean one bit, a value, a number of bits. It Is not clear what the term “calculation amounts” refers to or how it is computed. For example, the n-fixed, m fixed, a number between n and m varying during the training is used in calculation. A calculation can be training, weight updating, prediction, transmission capacity, etc.  Neither the claim nor the spec provides a clear definition for terms “a bit 

Conclusion
1. Claims 1-20 are rejected under USC 112(b).
2. No prior art against claims is given. 
Reference Ogawa et al. teaches adjusting operations of a layer nodes including discarding a layer data if the layer data exceeding a threshold, reference Rozen et al. teaches using a small fixed point instead of floating point in neural networks, and reference Ginsburg et al. teaches reducing precision data to prevent overflow values, and reference Gupta et al. teaches training neural network with limited precision fixed-data number representation. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 18, 2022